Judgment unanimously modified, as a matter of discretion in the interest of justice, in accordance with memorandum, and defendant remanded to Cayuga County Court to fix conditions of probation and, as modified, judgment affirmed. Memorandum: Charged with fraudulently seeking and receiving Medicaid funds in the operation of his now defunct hearing aid business, defendant pleaded guilty to attempted grand larceny and two counts of offering a false instrument for filing in the second *771degree, all class A misdemeanors. He was sentenced to six months in the county jail. We believe the sentence should be modified. The amount of money involved in defendant’s illicit transactions is relatively small. The responsibility for the acts which led to the indictment against defendant was admitted to by a person who worked in defendant’s office and who pleaded to a class E felony and was placed on probation. These admissions do not appear to have been made at the behest of defendant and were made before any indication of what sentence might be imposed for the felony conviction. Defendant testified before the Grand Jury, after waving immunity, and his recitation of the matters which led to the charges against him are consistent with what the other culpable person disclosed in a signed statement. Defendant has had no prior contacts with the law. Under the circumstances of this case the defendant, the community and the public interest would be better served by a sentence of probation for three years, with a condition that restitution be made of the moneys improperly received. (Appeal from judgment of Cayuga County Court, Coming, J. — grand larceny, third degree.) Present — Dillon, P. J., Callahan, Doerr, Denman and Schnepp, JJ.